UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


JOSE ALEJANDRO GUTIERREZ,                         §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:20-CV-36
                                                  §
WARDEN FCI BEAUMONT MEDIUM,                       §
                                                  §
                Respondent.                       §
                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Jose Alejandro Gutierrez, proceeding pro se, filed this petition for writ of habeas corpus.
The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of the court.

         The magistrate judge submitted a Report and Recommendation of United States Magistrate

Judge. The magistrate judge recommends granting the motion for summary judgment filed

by the respondent and denying the petition pursuant to Federal Rule of Civil Procedure 56.

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed to the Report

and Recommendation.
                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. The motion for summary judgment is

GRANTED. A final judgment will be entered denying the petition.

         SIGNED at Beaumont, Texas, this 24th day of June, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
